 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for Federal Defendants

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   KERN COUNTY HOSPITAL AUTHORITY,
     A Public Entity, And Successor In Interest To       CASE NO. 1:19-cv-00474-DAD-JLT
11   The County Of Kern,

12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER
                                                         TO CONTINUE INITIAL SCHEDULING
13                          v.                           CONFERENCE
                                                         (Doc. 10)
14   UNITED STATES OF AMERICA, CLINICA
     SIERRA VISTA; LAWRENCE S. GARCIA,
15   MD, and Does 1-30,

16                                  Defendants.

17

18

19          Plaintiff Kern County Hospital Authority and Defendant United States of America respectfully

20 request that the Court continue the Initial Scheduling Conference currently set for July 8, 2019, to
                                                        th
21 September 9, 2019, at 9:00 a.m.in Bakersfield, 510 19 Street before Magistrate Judge Jennifer L.

22 Thurston. See Dkt. No. 6. There is good cause to continue the scheduling conference because the

23 United States’ response to the complaint is not due until August 23, 2019, and the parties need sufficient

24 time following that response to meet and confer before the Initial Scheduling Conference.

25 / / /

26 / / /
27 / / /

28


     STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
30                                                                                                        PAGE 1
 1                                             Respectfully submitted,

 2                                             McGREGOR W. SCOTT
                                               United States Attorney
 3
     Dated: June 26, 2019               By:    /s/ Victoria L. Boesch
 4                                             VICTORIA L. BOESCH
                                               Assistant United States Attorney
 5
                                               Attorneys for Federal Defendants
 6

 7
     Dated: June 26, 2019                      _/s/ Hugh Spackman (authorized 6/26/19)
 8                                             BARBARA ANN CARROLL
                                               HUGH SPACKMAN
 9                                             Clinkenbeard, Ramsey, Spackman & Clark, LLP
10                                             Attorneys for Plaintiff
11

12

13                                             ORDER
14         Based upon the stipulation of the parties, the Court GRANTS the stipulation and continues the
15 scheduling conference to September 30, 2019 at 8:30 a.m. The joint scheduling conference report

16 SHALL be filed no later than September 23, 2019.

17

18 IT IS SO ORDERED.

19      Dated:    June 27, 2019                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
30                                                                                                   PAGE 2
